Citation Nr: 0730036	
Decision Date: 09/24/07    Archive Date: 10/01/07	

DOCKET NO.  05-06 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for grand mal seizures. 

2.  Entitlement to service connection for mononucleosis. 

3.  Entitlement to service connection for a stomach disorder 
and H-pylori infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1994 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.

A review of the record reveals that in his VA Form 9 received 
in March 2005, the veteran requested a Board hearing at the 
RO before a Member of the Board.  Subsequently, in August 
2005 and January 2006, the RO acknowledged the veteran's 
request and informed him of the date of the scheduled hearing 
in February 2006.  Two days prior to the hearing date, the 
veteran submitted a written statement requesting that the 
hearing be canceled.  Accordingly, the Board finds that the 
hearing request has been withdrawn in accordance with the 
provisions of 38 C.F.R. § 20.702(d) (2006).

With regard to a claim for service connection for loss of 
eyesight, in his June 2007 informal hearing presentation, the 
veteran's representative indicated that the issue of service 
connection for loss of eyesight was no longer in appellate 
status.  The representative referred to the veteran's 
substantive appeal in which the veteran did not list loss of 
eyesight as an issue to be continued on appeal.  The veteran 
specified the issues which he was appealing and loss of 
eyesight was not one of them.  As the veteran and his 
representative have withdrawn the appeal with regard to loss 
of eyesight, there remain no allegations of errors of fact or 
law for appellate consideration with regard to this issue.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2006).

The Board also notes that a review of the record reveals that 
by Board decision dated in January 2007, the issues of the 
veteran's entitlement to service connection for insomnia, 
depression, and stress was denied.  The only issues remaining 
for appellate status are those listed on the title page of 
this decision.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  Any current seizure disorder is not associated with the 
veteran's active service.

3.  Any current mononucleosis is not attributable to the 
veteran's active service.

4.  The competent medical evidence does not establish a link 
between any current stomach problems and H-pylori infection 
and the veteran's active service.

5.  For whatever reason, the veteran failed to report for 
scheduled specialty examinations in March 2007.


CONCLUSIONS OF LAW

1.  Service connection for grand mal seizures is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 
(2007).

2.  Service connection for mononucleosis is not warranted.  
38 U.S.C.A. §§ 1131. 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 (2007).

3.  Service connection for a chronic stomach disorder and H-
pylori infection is not warranted.  38 U.S.C.A. §§ 1131. 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.655 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA is applicable to this appeal.  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist a veteran with a claim.  In the 
instant case, the Board finds that VA has fulfilled it's 
duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform a 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Board finds that the evidence of records shows that the 
RO has satisfied these mandates.  The veteran was informed by 
letters dated in May 2002 and October 2004 as to what 
evidence was needed from him, how he could help, and how VA 
could help him develop his claims.  He was informed that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a federal 
department or agency.  

The content of the letters did not reflect complete 
compliance with the requirements of the law as found in the 
Court in Dingess in that VA did not provide the veteran with 
information on disability ratings or effective dates, but the 
veteran is not prejudiced as a result thereof.  Service 
connection is not granted for any the disorders at issue and 
therefore, any question concerning the disability evaluation 
or effective dates to be assigned following a grant of 
service connection is rendered moot.

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims.  It has secured 
and associated with the claims file all evidence the veteran 
has identified as being pertinent to the claim, including the 
service medical records.  

The veteran was scheduled for specialty examinations with 
regard to the disabilities at issue in March 2007, but for 
whatever reason, failed to report.  VA regulations provide 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2006).  Accordingly, the Board must 
adjudicate the appeal on the available evidence of record.

The Board is satisfied that VA has assisted the veteran in 
the development of his claims in accordance with the 
applicable laws and regulations and therefore will address 
the merits of the claims.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word chronic.  
When the fact of chronicity in service (or during any 
applicable presumptive period) is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  See 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or 
disability was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

There must be competent evidence showing:  (1) The existence 
of a current disability; (2) inservice incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during active service.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006); accord Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled American Veterans, supra; Coburn, 
supra.

Organic diseases of the nervous system and ulcers are deemed 
to be chronic diseases under 38 C.F.R. § 3.309(a), and as 
such, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease process  
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a) (2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the current disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 480, 495 (1997).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

With regard to residuals of mononucleosis, the available 
medical records are without reference to the presence of 
mononucleosis or any residuals attributable to mononucleosis.  
At the time of VA examination in September 2002, there was no 
reference to complaints or findings indicative of the 
presence of mononucleosis.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
(recognizing that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  In the absence of any 
relevant medical findings indicating the presence of 
mononucleosis or the residuals thereof in the veteran's 
active service, the evidence is against the claim with regard 
to this matter.

With regard to the claim for service connection for seizures, 
the service medical records reveal that the veteran was seen 
for a seizure on one occasion in June 1996.  There was no 
recurrence during the remainder of his active service.  At 
the time of VA examination in September 2002, the veteran 
stated he never had any seizures since the one time on active 
duty many years earlier.  The post service medical evidence 
of record consists primarily of the reports of VA 
examinations in 2002.  Those examinations fail to show the 
presence of any residuals of a seizure disorder.  To the 
extent the veteran is contending that he has had seizure 
problems since service, his contentions are outweighed by the 
complete lack of post service medical evidence in the years 
following service.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (negative evidence could be considered in weighing the 
evidence).  As such, the Board finds that there is no 
evidence of continuity of symptomatology to relate any 
current seizure disorder to the one incident in service in 
June 1996.  The veteran's statements, standing on their own, 
are insufficient to establish a relationship between any 
current complaints and the solitary incident in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay 
persons are not competent to offer medical opinions).  The 
Board finds that any seizure disorder that might be present 
was not incurred in or aggravated during service or 
manifested within the first year of discharge from service.

With regard to the claim for service connection for a chronic 
stomach disorder, to include H-pylori infection, the service 
medical records reveal the veteran was seen on two occasions 
for acute gastroenteritis.  Laboratory testing in October 
1996 revealed positive results for helicobacter AB.  However, 
subsequent tests were entirely negative for an indication of 
the presence of H-pylori.  The VA medical examinations in 
September 2002 did not identify a chronic stomach disorder, 
to include H-pylori infection.  Again, as noted above, the 
veteran failed to report for a digestive disorder examination 
in March 2007.  Accordingly, the Board is forced to rely upon 
the evidence that is of record.  That evidence does not 
identify the presence of a chronic stomach disorder in the 
post service medical evidence.  As noted elsewhere, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection for a disorder.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  See also Chelte v. 
Brown, 10 Vet. App. 268 (1997) (holding that a claim was not 
well grounded when the evidence established only that the 
veteran had a disability in the past, not that he has a 
current disability).

Accordingly, in the absence of any relevant medical evidence 
indicating a causal relationship between any current 
mononucleosis, seizure disorder, and/or chronic stomach 
disorder, the Board finds that the persuasive evidence is 
against the claims.


ORDER

Service connection for a chronic seizure disorder is denied.

Service connection for residuals of mononucleosis is denied.

Service connection for a chronic stomach disorder, to include 
H-pylori infection, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


